272 F.2d 13
Frank COLE, alias Frank Shapiro, Petitioner,v.COMMISSIONER OF INTERNAL REVENUE, Respondent.
No. 16.
Docket 25537.
United States Court of Appeals Second Circuit.
Argued November 5, 1959.
Decided November 19, 1959.

Allen M. Mesirow, Washington, D. C., for petitioner.
Charles B. E. Freeman, Atty., Dept. of Justice, Washington, D. C. (Charles K. Rice, Asst. Atty. Gen., and Lee A. Jackson and Robert N. Anderson, Attys., Dept. of Justice, Washington, D. C., on the brief), for respondent.
Before CLARK, Chief Judge, and HINCKS and WATERMAN, Circuit Judges.
PER CURIAM.


1
The only ground assigned for review is that the Tax Court refused to enter orders of deficiency limited to the amounts stated in a stipulation prepared on behalf of the Commissioner during negotiations for settlement, signed by the taxpayer, but never signed or finally agreed to by the Commissioner. Under the circumstances we cannot see how the Commissioner may be limited in his recovery of deficiencies or estopped to claim them.


2
The decision of the Tax Court is affirmed.